Mr. Justice Horton delivered the opinion of the court. The record in this case, so far as the questions here to be determined are involved, is an exact duplicate of the record in the case of Jacob Rosenberg et al. v. Hyman B. Stern et al., in the Appellate Court of this district (77 Ill. App. 248). The briefs and arguments first filed on behalf of appellants in this case are the same as those filed in the case above referred to. The controlling question is precisely the same in the two cases. In the Eosenberg case Mr. Presiding Justice Adams has recently filed an opinion affirming the action of the Circuit Court. It would be a work of supererogation to prepare and file an opinion here reviewing the case at length and stating reason for our conclusion. We fully concur in the opinion of Mr. Justice Adams, and refer to the same as conclusive in this case. Counsel for appellants, having filed ifi this case duplicates of their briefs filed in the Eosenberg case, and referred to in said opinion, appear, and by leave of this court file other briefs which are the same as those at first filed here, except that those portions which were in said opinion by Mr. Justice Adams ordered to be stricken out, are stricken therefrom. The order and judgment of the Circuit Court appealed from, will be affirmed.